[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the Court on defendant's motion to strike counts three and four of plaintiff's complaint, which allege a violation of Connecticut Unfair Insurance Practices Act (CUIPA).
The gravamen of the plaintiff's complaint is the wrongful withholding of proceeds due under a policy of insurance. The third and fourth counts specifically allege that such a withholding is in violation of CUIPA.
A motion to strike must rely wholly upon the factual allegations of the pleadings addressed and may not contain affirmative factual assertions which could only be proved by evidence.
The defendant does not argue that the plaintiff has failed to allege elements necessary to state a cause of action under CUIPA. Rather, there is a bland assertion that the cause of action fails because Nebraska law is controlling. This is an "outside" fact which the Court may not consider in addressing the motion to strike. CT Page 8391
Motion to strike is denied.
MIHALAKOS, J.